Citation Nr: 0612730	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a compensable rating for a ganglion cyst 
to the left wrist, based on an initial determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to April 1992.  He served in Southwest Asia from 
December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Records show the 
appellant failed to appear, without indication of cause, for 
a scheduled personal hearing in January 2006.  Therefore, his 
request for a personal hearing must be considered as having 
been withdrawn.  See 38 C.F.R. § 20.702 (2005).

The issue of entitlement to service connection for asthma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence demonstrates that the veteran's service-
connected ganglion cyst to the left wrist is presently 
manifested by subjective complaints of pain, stiffness, 
swelling, heat, and instability, without objective evidence 
of a painful superficial scar or any compensable limitation 
of motion.


CONCLUSION OF LAW

The criteria for a compensable rating for ganglion cyst to 
the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, 4.118 Diagnostic Codes 5215, 
7819 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received in February 2001.  He was 
notified, generally, of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his 
increased rating claim by correspondence dated in March 2001 
and February 2005.  Adequate opportunities to submit evidence 
and request assistance have been provided.  Service medical 
records and all identified and authorized evidence relevant 
to this matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished as to this matter and because of the 
disposition of the present issue on appeal other notice 
requirements are not applicable at this time.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of the 
claim would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 4.3 (2005).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

5213
Supination and pronation, impairment of:
Major
Minor

Loss of (bone fusion):

  The hand fixed in supination or 
hyperpronation
40
30

  The hand fixed in full pronation
30
20

  The hand fixed near the middle of the 
arc or moderate pronation 
20
20

Limitation of pronation:

  Motion lost beyond middle of arc
30
20

  Motion lost beyond last quarter of arc, 
the hand does not approach full pronation
20
20

Limitation of supination:

  To 30º or less
10
10
Note: In all the forearm and wrist injuries, codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of 
hand.
38 C.F.R. § 4.71a (2005)
521
5
Wrist, limitation of motion of:
Majo
r
Mino
r

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a (2005)


   
38 C.F.R. § 4.71 (2005) 


7803
Scars, superficial, poorly nourished, with repeated 
ulceration
10
38 C.F.R. § 4.118 (Prior to August 30, 2002)

7804
Scars, superficial, tender and painful on 
objective demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
38 C.F.R. § 4.118 (Prior to August 30, 2002)

7805
Scars, other.

Rate on limitation of function of part affected.
38 C.F.R. § 4.118 (Prior to August 30, 2002)

7819
New growths, benign, skin.

Rate as scars, disfigurement, etc.
38 C.F.R. § 4.118 (Prior to August 30, 2002)

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118 (2005)

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118 (2005)

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118 (2005)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118 (2005)

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118 (2005)

781
9
Benign skin neoplasms:


Rate as disfigurement of the head, face, or neck (DC ), 
or impairment of function.

38 C.F.R. § 4.118 (2005)

In this case, service medical show the veteran was treated 
for a ganglion cyst to the left wrist.  A June 1977 
orthopedic clinic report noted, in essence, that surgical 
procedures and aspiration of volar ganglions were not 
recommended.  There is no evidence of any further treatment 
for this disorder.  VA treatment records dated in March 2001 
show he complained of left wrist numbness over the previous 
month.  No diagnosis was provided.  

On VA examination in April 2002 the veteran reported he had a 
left wrist cyst present over a number years and approximately 
one month earlier had self-treated the disorder.  He stated 
he ruptured the cyst by a procedure he had seen on television 
and that it had gone away.  He reported no present complaints 
and denied problems with dorsiflexion or numbness along the 
course of the superficial radial nerve.  It was noted the 
veteran was aware the likelihood that the cyst would recur.  
The examiner noted left wrist dorsiflexion from 0 to 85 
degrees, volar flexion from 0 to 90 degrees, ulnar deviation 
from 0 to 15 degrees, and radial deviation from 0 to 
10 degrees.  There was no palpable mass in the dorsal crest.  
The examiner's assessment was successful "Bible treatment" 
for dorsal left wrist ganglion.

On VA examination in March 2005 the veteran reported current 
symptoms of left wrist popping with ulnar deviation.  He 
complained of pain, stiffness, swelling, heat, and 
instability after prolonged typing.  Range of motion studies 
revealed dorsiflexion to 50 degrees without pain, palmar 
flexion to 30 degrees without pain, ulnar deviation to 45 
degrees with pain at the end range, radial deviation to 
40 degrees with pain at the end range, pronation to 85 
degrees, and supination to 80 degrees.  After repetitive use 
dorsiflexion decreased to 30 degrees without pain, palmar 
flexion increased to 45 degrees without pain, ulnar deviation 
decreased to 25 degrees with pain at the end range, and 
radial deviation decreased to 30 degrees with pain at the end 
range.  There was mild crepitation and popping of the joints 
upon radial deviation.  X-rays of the wrist were normal.  The 
diagnosis was left wrist ganglion cyst status post traumatic 
reduction.  A skin examination revealed clear skin to the 
left wrist and no positive examination findings.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected ganglion cyst to the left wrist 
is presently manifested by subjective complaints of pain, 
stiffness, swelling, heat, and instability.  There is no 
objective evidence of a painful superficial scar or any 
compensable limitation of motion to include as a result of 
pain or dysfunction.  Although the evidence demonstrates 
there is a likelihood that the cyst will recur, the Board 
finds the March 2005 examination findings persuasively 
demonstrate the present level of disability.  Therefore, 
entitlement to a compensable rating is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a compensable rating for a ganglion cyst to 
the left wrist is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his service 
connection claim and of which parties were expected to 
provide such evidence by correspondence dated in March 2001 
and February 2005.  However, as the issue is being remanded 
for additional development appropriate action should be taken 
to ensure adequate VCAA notice as to all elements is 
provided.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  See 38 C.F.R 3.159(c)(4).

VA regulations pertinent to disability claims related to 
service in Southwest Asia were amended, effective June 10, 
2003.  In promulgating its final rule amending 38 C.F.R. 
§ 3.317 on June 10, 2003, VA noted that Section 202(a) of the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103 (enacted December 27, 2001) (the Act) amended 
38 U.S.C. § 1117 to expand the definition of "qualifying 
chronic disability" (for service connection) to include not 
only a disability resulting from an undiagnosed illness as 
stated in prior law, but also any diagnosed illness that the 
Secretary determines in regulations warrants a presumption of 
service-connection under 38 U.S.C. § 1117(d).  See 68 Fed. 
Reg. 34539 (June 10, 2003).  

It was also noted that Section 202(a) of the Act expanded the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) defined by a cluster of signs or symptoms."  The 
rulemaking action further clarified that this category of 
illnesses was defined in the new § 3.317(a)(2)(ii) to mean 
"a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was also 
noted that "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained" and that this definition 
is based on the Joint Explanatory Statement for H.R. 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
December 13, 2001, 147 CR 13235 at 13238.  It was noted that 
VA, as yet, had not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and only chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
currently met this definition.  

VA law provides that compensation will be paid to a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2006, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2005).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  Id.

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

In this case, the veteran contends that he has asthma or a 
respiratory disorder as a result of active service.  He 
reported he was exposed to oil smoke during service in 
Southwest Asia and that his respiratory problems have 
persisted since service.  A January 2001 VA Persian Gulf War 
examination noted the veteran may have asthma and that 
pulmonary function testing had been ordered.  An April 2001 
report noted spirometry was suggestive of a mild obstructive 
ventilatory defect with a minimal bronchospastic component; 
however, no opinion as to etiology was provided, and no 
diagnosis rendered.  Therefore, the Board finds additional 
development is required to include an opinion as to etiology 
and, if warranted, verification of oil smoke exposure.

Accordingly, the case is REMANDED for the following:

1.  VA must ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  This 
includes notifying the claimant (1) of 
the information and evidence not of 
record necessary to substantiate his 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
he is expected to provide, and (4) to 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  These notice requirements 
are to be applied to all elements of the 
claim.

2.  The veteran's service personnel 
records should be obtained and added to 
the claims file.

3.  The veteran should be scheduled for 
an examination, by an appropriate medical 
specialist, for an opinion as to whether 
there is at least a 50 percent 
probability or greater that he has a 
present respiratory disability as a 
result of active service.  The examiner 
should elicit a detailed history of the 
veteran's claimed exposure to oil smoke 
during service in Southwest Asia and 
address the degree to which any present 
disorder may be related to such exposure.  
All demonstrated symptom manifestations 
for this disorder should be identified 
and, to the extent possible, an opinion 
as to etiology should be provided.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  If any present respiratory disorder 
is attributed to oil smoke exposure, the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) should be 
requested to verify the veteran's claimed 
exposure in service.  If unable to 
provide such information, they should be 
asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  

6.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


